Citation Nr: 0926450	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  03-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for hepatitis C.

2.	Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and 
posttraumatic stress disorder (PTSD).

3.	Entitlement to an increased (compensable) rating for 
herpes progenitalis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
April 1984.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and September 2002 rating 
decisions of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  The July 2002 
rating decision denied service connection for hepatitis C and 
PTSD and declined to reopen the previously denied claim for a 
nervous condition.  The September 2002 rating decision denied 
the claim for an increased (compensable) rating for herpes 
progenitalis.  

In April 2005, the Board reopened the claim for a nervous 
condition and remanded this case for further development.  As 
both the nervous condition claim and the PTSD claim both fall 
under the general issue of an acquired psychiatric condition, 
the Board has recharacterized the issues as listed on the 
title page to better describe the claim on appeal.

The issue of entitlement to a compensable disability rating 
for herpes progenitalis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Hepatitis C was not manifested during service, or for many 
years thereafter, and is not otherwise related to any 
incident of service.

2.	The Veteran did not engage in combat.

3.	The Veteran does not have PTSD caused by any event that 
occurred during service.

4.	An acquired psychiatric disorder, including a bipolar 
disorder, was not manifested by during service or within 
one year after service, and is not otherwise related to 
any incident of service.


CONCLUSION OF LAW

1.	Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.	An acquired psychiatric condition, to include bipolar 
disorder and PTSD, was not incurred in or aggravated by 
service; and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008).  This notice must provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the adjudication of the issues on appeal in this 
case, the Veteran was provided VCAA notice in March 2002.  
This letter informed the Veteran of the types of evidence not 
of record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  In addition, in 
October 2008, the RO sent the Veteran a letter that informed 
how disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), with subsequent readjudication in an April 2009 SSOC.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  The service treatment records, VA 
medical records, Social Security Administration (SSA) 
records, private medical records, VA medical examination 
results, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Service Connection - Generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a 
psychosis is manifested to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Hepatitis C

The Veteran was diagnosed with hepatitis C in January 1997 at 
the Salisbury VAMC.  Subsequently dated VA treatment records 
and the report of a February 2009 VA medical examination 
confirm this diagnosis.  Therefore, the current disability 
requirement of Hickson has been met.

The second Hickson requirement is in-service incurrence or 
aggravation of a disease or injury.  The Veteran contends 
that he contracted hepatitis C from air guns used in service 
for vaccinations, which exposed him to fellow service 
members' blood.  The concept of transmission of hepatitis C 
through air gun inoculations has been deemed "biologically 
plausible" by the Veterans Benefits Administration.  See, 
VBA Fast Letter 04-13 (June 29, 2004).  Thus, this contention 
is sufficient to satisfy the second Hickson requirement.

The third and final Hickson requirement is medical evidence 
of a medical nexus between the Veteran's current hepatitis C 
and the alleged in-service air gun inoculations.  Here, the 
medical records, which are contemporaneous to service, do not 
reflect that the Veteran was diagnosed with or treatment for 
a liver condition, to include hepatitis C, during his 
military service.  Further, when the Veteran was examined for 
separation from active duty in April 1984, no pertinent 
complaints or findings were recorded, and a disability of the 
liver was not found on examination.

Moreover, the record indicates that the Veteran has several 
significant risk factors for hepatitis C: intravenous drug 
use after military service, more than ten sexual partners in 
his lifetime, a tattoo, intranasal cocaine use, and excessive 
alcohol consumption.  Consistently, in comparing the 
likelihood of contracting hepatitis C (HCV) from an 
inoculation gun versus the multiple significant risk factors, 
a VA physician in February 2009, after reviewing the 
Veteran's complete medical record, was able to determine that 
"it is logical and reasonable to conclude that it is less 
likely as not that the HCV was transmitted by air gun on 
active duty and more likely than not transmitted by one of 
the after military service multiple significant risk factors 
with the greatest likelihood being injectional drug use and 
sexual activity."

By way of explanation, the VA physician noted that while the 
concept of a possible relationship between HCV and 
immunization with jet injectors has been documented as 
"biologically plausible," the medical data specific to the 
Veteran's case did not indicate that the Veteran was 
diagnosed with or treated for hepatitis, including HCV, while 
on active duty.  Specifically, he relied on the Veteran's 
service treatment records which did not indicate that any 
liver issues were present during military service, and the 
Veteran's post service medical data which indicated the HVC 
condition was diagnosed in 1997, 13 years after the Veteran's 
completion of military service.  Further, in assessing the 
air gun on active duty as a possible risk factor, the VA 
physician observed that the inoculation gun does not utilized 
needles, but that the pharmaceutical is injected via high air 
pressure and the pharmaceutical is "the needle."  The VA 
physician reasoned that since it is injected at high 
pressure, no backward pressure contamination occurs.  
Although the physician comments that it is possible that 
blood from one soldier could splash onto the rim of the gun 
and thus be injected into another soldier, he concludes that 
whether or not such an event occurred in the Veteran's case 
is speculative.  This physician had access to all of the 
Veteran's medical records, both in service, and subsequent to 
discharge.

Hence, the Board attaches significant probative value to the 
conclusion reached by the VA physician in February 2009, 
after consideration of all the Veteran's treatment records, 
both in service and subsequent to service.  The conclusion 
that any current hepatitis, including HCV, is not the result 
of service is supported by the contemporaneous evidence of 
record, which showed that there was no liver symptomatology 
either in service, on the separation examination, or shortly 
after service.  The Veteran has offered no competent medical 
evidence to link his hepatitis C to any incident of service, 
including his in-service air gun inoculations.  In that 
connection, the Veteran's lay testimony is not competent 
medical evidence of a chronic liver condition, including 
hepatitis C, existing since service, and thus is of no 
probative value.  See Espiriitu v. Derwinksi, 2 Vet. App. 492 
(1992).  Therefore, the medical nexus requirement has not 
been satisfied.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for hepatitis C.  
The benefit sought on appeal is accordingly denied.

Psychiatric Claim

A review of the record show that the Veteran has been 
variously diagnosed with bipolar disorder, dysthymia, 
depression, antisocial personality disorder, paranoid and 
dependent personality disorder, identity disorder, and PTSD.  
(See VA and private medical records dated from May 1991 to 
March 2009).

The second requirement for direct service connection is an 
in-service incurrence or aggravation of a disease or injury.  
As a chronic disease, psychosis could satisfy this element on 
a presumptive basis if the disease had become manifest either 
during the Veteran's service or within the one year 
presumptive period.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The 
Veteran's service treatment records do not show a diagnosis 
of or treatment for a psychiatric disorder during his 
military service.  The Veteran's April 1984 separation 
examination does not note any psychological abnormality.  The 
first record of a psychiatric diagnosis was a June 1991 
hospitalization record.  This record shows diagnoses of 
adjustment disorder with mixed disturbances of mood and 
conduct, and mixed personality disorder.  The Board notes 
that personality disorders as such are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  Likewise, no evidence has been submitted 
which establishes a nexus between the Veteran's current 
disability and his military service.  The March 2009 VA 
psychiatrist opined, "Service connection [related to] the 
[bipolar disorder and polysubstance abuse] diagnoses is 
possible, but not established."  At best, this offers a 
speculative opinion about the possibility of a connection, 
however it is well established that medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Therefore the claim fails to satisfy the 
second and third elements of Hickson and fails on that basis.

Taking the diagnosis of PTSD separately, the Board notes that 
service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The first element of a PTSD service connection claim is a 
medical diagnosis of PTSD.  38 C.F.R. § 3.304(f).  Private 
medical records show that the Veteran was diagnosed with PTSD 
in March 1992.  Therefore the first requirement is satisfied.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the Veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

After a review of the evidence, the Board finds that the 
Veteran did not engage in combat with the enemy during 
service.  The Veteran served during peace time from 1978 to 
1984.  The Veteran has not alleged combat with the enemy, but 
has alleged as a stressor threats from fellow service 
personnel.  Furthermore, his DD Form 214 shows no awards 
indicative of combat and his military occupational specialty 
(MOS) was fire support specialist.  Therefore, the Veteran's 
claimed stressor must be corroborated by evidence other than 
his own lay testimony or the diagnosis of PTSD.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

When, as in this case, the claimed stressor is a personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
might be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).

The Veteran has claimed that his PTSD was caused by the 
stress he experienced as a confidential informant for the 
criminal investigative division at Fort Stewart due to 
threats he received, specifically an incident in which the 
door to his room was vandalized.  In April 2007, the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
responded that they were unable to research this incident 
based on the description given.   The Veteran was informed of 
this in an October 2008 letter and asked to provide further 
information with regard to this incident so that it could be 
research or to provide corroborating evidence from other 
sources such as through buddy statements.  The Veteran did 
not submit additional information or evidence with regard to 
this incident.  The Board also notes that the Veteran's 
mental health treatment records do not refer to threats while 
at Fort Stewart.  Since the Veteran has not provided VA with 
a verifiable stressor, no probative nexus opinion can be 
offered.  Therefore, neither the second requirement of 38 
C.F.R. § 3.304(f), nor the third requirement of Hickson can 
be met and the claim fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for psychiatric 
disorder, to include bipolar disorder and PTSD.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for an acquired psychiatric 
condition, to include bipolar disorder and post-traumatic 
stress disorder (PTSD) is denied.


REMAND

Herpes progenitalis has been evaluated as noncompensably 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806, ever 
since service connection was established effective March 7, 
1988.  The Veteran filed a claim for increased rating on 
January 16, 2002.  He contends that his symptoms warrant a 
compensable rating.  In a June 2009 brief, the Veteran's 
representative has alleged that the Veteran's symptoms have 
gotten worse since the last VA medical examination in 
September 2005.  As that examination is now nearly four years 
old, a new examination is warranted to address the current 
severity of the Veteran's symptoms.

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159.  For an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In the present appeal, the Veteran was not provided with 
notice consistent with the Court's declaration in Vazquez.  
Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the Veteran a 
corrective VCAA notice consistent with 
the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) with 
regard to his claim for a compensable 
rating for herpes progenitalis.

2.	The RO should schedule the Veteran for 
a VA examination by an examiner with 
appropriate expertise for the purpose 
of determining the nature and extent of 
his herpes progenitalis.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examination report should include a 
detailed account of all symptomatology 
found to be present.  The examiner 
should also note the percent of the 
entire body that is affected, the 
percent of the exposed areas affected; 
whether any corticosteroids or 
immunosuppressive drugs have been used 
in the past 12 month period and, if so, 
the frequency of such; whether this 
condition has resulted in scarring of 
the affected area; whether there is 
exfoliation, exudation or itching, 
extensive lesions, marked 
disfigurement, ulceration, crusting, 
systemic or nervous manifestations, or 
exceptionally repugnant.

3.	Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


